Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 7-27-2021. Claims 1-20 are pending and have been considered below:


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 19-20 recite a "computer-readable storage medium". The broadest reasonable interpretation of a claim drawn to a medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable medium. With this understanding claims 19-20 are rejected as covering non-statutory subject matter. 
The specification may recite the term “physical” but does not explicitly exclude transitory type media. Applicant can include terms like “device” to also further clarify. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (“Reich” 20140040746 A1) in view of Kass et al. (“Kass” 201300545509 A1) and Kellogg et al. (“Kellogg” 20080125671 A1).

Claim 1: Reich discloses a computer-implemented method for multi-modal interaction with structured web page data, the computer-implemented method comprising: 
automatically injecting, using a processor, event monitoring code into a web page (Paragraphs 42 and 66; event monitoring of a webpage); 
the injected event monitoring code comprises identifiers for one or more content elements that include content to be displayed on the web page, and for one or more original executable code elements that include computer programs to operate on the content (Paragraphs 42, 56-62 and 70; execute command on webpage such edit content by entering text and pan/zoom a map); 
receiving, using the processor, one or more event streams generated by the injected event monitoring code (Paragraph 13, 42, 44 and 66; event monitoring); 
receiving, using the processor, from a user, a request to perform an operation on content displayed in the one or more content elements of the web page (Paragraph 56-62 and 70; execute command on webpage such edit content by entering text and pan/zoom a map);
executing, using the processor, the command to fulfil the received request by interacting with the web page (Paragraphs 56-62 and 70); 
Reich may not explicitly disclose an event stream comprising one or more semantic mappings between the identifiers for the one or more original executable code elements and the one or more content elements;
generating, using the processor, a computer program having the one or more content elements as parameters and adding semantic mappings between the computer program to be executed as a command responsive to the received request.
Kass is provided because it discloses an event monitoring system that provides semantic mappings (Paragraph 18) and further provides semantic mappings to parameters to be executed as inputs (Paragraph 32-33).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate semantic mapping of inputs with the command functionality in the system of Reich. One would have been motivated to provide semantic mapping because it expands the analysis capability providing an improved user experience.

Reich also may not explicitly disclose 
	An operation not being in the original executable code elements;
	adding, using the processor, the command as a new executable code element of the web page; and
	executing, using the processor, the command to fulfil the received request by generating new content that is displayed on the web page.
Kellogg is provided because it discloses injected code that builds non-original code as an executable input to generate new content on a document/page (Paragraphs 42-45).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate the injection of code for modification of new content within Reich as taught by Kellogg. One would have been motivated to provide the injection of code  because it expands the capability to extract meaningful content for an improved user experience.
Claim 2: Reich, Kass and Kellogg disclose a computer-implemented method of claim 1, wherein the received request comprises voice input (Reich: Paragraphs 14-15 and 70; voice input/commands). 
Claim 3: Reich, Kass and Kellogg disclose a computer-implemented method of claim 1, further comprising rendering results of the executed command (Reich: Paragraphs 54-56 and 62; send command executed). 
Claim 4: Reich, Kass and Kellogg disclose a computer-implemented method of claim 1, wherein the one or more mappings comprise domain-specific semantic mappings (Reich: Paragraphs 67-70; CCS provides supported interactions for the google domain i.e. google map). 
Claim 5: Reich, Kass and Kellogg disclose a computer-implemented method of claim 1, wherein the injected event monitoring code is associated with specific Document Object Model (DOM) elements within the web-page (Reich: Paragraphs 35, 44 and 66-10; event monitor and DOM elements). 
Claim 6: Reich, Kass and Kellogg disclose a computer-implemented method of claim 5, wherein generating the command further comprises: determining if at least one of the one or more parameters is invalid based on the text elements included in the received request; retrieving one or more events extracted from the one or more event streams; mapping the text elements to at least one of the one or more received events associated with the DOM elements based on semantic linkages between the text elements and the DOM elements: and inferring a value of the at least one invalid parameter based on the mapping (Reich: Paragraphs 28, 66 and (available inputs) 69 (supported voice interactions)).
Claim 7: Reich, Kass and Kellogg disclose a computer-implemented method of claim 6, wherein inferring the value further comprises performing semantical analysis on the web page document to identify DOM elements of interest, the DOM elements of interest producing the mapping (Reich: Paragraphs 28, 66 (available inputs) 56-57 and 69 (library supported voice interactions)).
Claim 8: Reich, Kass and Kellogg disclose a computer-implemented method of claim 3, wherein rendering the results further comprises automatically injecting code into the web page to render a modified web page (Reich: Paragraph 29; updates static and dynamic). 
Claim 9: Reich, Kass and Kellogg disclose a computer-implemented method of claim 3, wherein rendering the results further comprises rendering the results using a new web page (Reich: Paragraph 29; updates webpage static and dynamic). 
Claim 11: Reich, Kass and Kellogg disclose a computer-implemented method of claim 1, wherein the request to perform an operation on data displayed on the web page further comprises the request to perform a statistical operation over the data displayed on the web page (Reich: Paragraph 65; allows user to interact with analytics frame). 
Claim 13 and 19 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 3 and therefore rejected under the same rationale. 
Claim 16 and 20 are similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 18 is similar in scope to claim 6 and therefore rejected under the same rationale. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (“Reich” 20140040746 A1), Kass et al. (“Kass” 201300545509 A1) and Kellogg et al. (“Kellogg” 20080125671 A1) in further view of Guenther et al. (“Guenther” 20020062216 A1).
Claim 10: Reich, Kass and Kellogg disclose a computer-implemented method of claim 3, but may not explicitly disclose wherein rendering the results further comprises rendering the results using synthesized speech. 
Guenther is provided because it discloses voice enabled web page interaction that further returns spoken responses (Paragraphs 45-46).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate voice response functionality in the system of Reich. One would have been motivated to provide the voice response functionality because it expands the feedback capability beyond visual notices providing an improved user experience.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (“Reich” 20140040746 A1), Kass et al. (“Kass” 201300545509 A1) and Kellogg et al. (“Kellogg” 20080125671 A1) in further view of Willhoit (9940396 B1).
Claim 12: Reich, Kass and Kellogg disclose a computer-implemented method of claim 1, Reich discloses some features but may not explicitly disclose wherein the one or more parameters are inferred from one or more user-supplied domain-specific semantic mappings between text elements extracted from the received request and one or more labels associated with one or more events extracted from the one or more event streams (Reich: Paragraphs 54-55).
Further, Willhoit is provided because it discloses voice enabled web page interaction that further provides mappings of labels as commands (Column 1, Line 63-Column 2, Line 27).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate metadata for mapping of labels as commands in the system of Reich. One would have been motivated to provide the functionality because it expands the input capability and allows for explicit operations improving navigation and user experience.
 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Kellogg and Kass provide the functionality regarding the amended claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

MAKELA (20050229111 A1) Presentation of large pages on small displays [0062, 0096]

Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERROD L KEATON/Primary Examiner, Art Unit 2178 
10-20-2021